





CITATION:
Poole v. Whirlpool Corporation, 2011 ONCA 808



DATE: 20111119



DOCKET: C54087



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Laskin and Cronk JJ.A.



BETWEEN



Mark Poole



Respondent/Plaintiff



and



Whirlpool
          Corporation and Whirlpool
          Canada LP




Appellants/Defendants



Michael W. Kerr and M. Christine ODonohue, for the appellants



David G. Boghosian and Laura Day, for the respondent



Heard and released orally:
December 14, 2011



On appeal from the judgment of
          Justice A. Hoy of the Superior Court of Justice, dated August 4, 2011.



ENDORSEMENT



[1]

This litigation arose from the appellants termination of the
    respondents employment, without cause, in early March 2010.  On motion by the
    respondent, the motion judge granted summary judgment for wrongful dismissal
    and, as pertinent to this appeal, ruled that the respondent was entitled to a
    bonus in the amount of $5,598.38 per month during the 19-month notice period
    that the motion judge concluded was appropriate.

[2]

The appellants challenge the motion judges decision that the respondent
    is entitled to a bonus, her calculation of the bonus and her conclusion that no
    genuine issue requiring a trial arises in respect of the respondents bonus
    claim.

[3]

We conclude that the appeal must be dismissed.

[4]

The appellants contend that to be eligible for a bonus under the
    applicable Bonus Plan, the respondent was required to be actively employed on
    December 31st of the year for which the bonus was claimed.  As the respondent
    was fired in March 2010, he did not qualify for a bonus in 2010 or 2011.

[5]

The motion judge was correct to reject this contention.  The bonus
    eligibility precondition relied on by the appellants was not incorporated in
    the respondents 2007 letter of employment; nor was there any evidence that the
    precondition was otherwise drawn to the respondents attention at any time, whether
    orally, in writing, or by means of the appellants internal intranet
    communications system, or that he ever agreed to it.  The appellants elected
    not to cross-examine the respondent on his affidavit materials, in which he
    swore that he never agreed to the precondition and was unaware of any reference
    to it on the appellants intranet system.

[6]

The appellants failure to lead evidence or otherwise establish through
    cross-examination of the respondent that they had communicated the bonus
    eligibility precondition to the respondent or obtained his assent or agreement
    to it precludes any reliance by the appellants on the precondition to defeat
    the respondents bonus claim.

[7]

We reach a similar conclusion concerning the motion judges calculation
    of the bonus.  There was a paucity of evidence before the motion judge on some
    of the key components of the formula said by the appellants to govern the
    calculation of the bonus.  In these circumstances, it was open to the motion
    judge to accept the respondents position as to the appropriate method for the
    bonus calculation.

[8]

Nor do we see any error in the motion judges ruling that no genuine
    issue requiring a trial arises in respect of the respondents entitlement to a
    bonus or the appropriate method for calculating that bonus.

[9]

Based on the record before her, the motion judge was positioned to have
    a full appreciation of the evidence and the issues concerning the respondents
    bonus claim.  The fact that the motion judge assessed the sufficiency of the
    evidence concerning certain of the respondents other entitlements in a
    different fashion, in particular, the evidence of his health and medical
    benefits and pension contributions, does not undermine this conclusion.  Once
    it was determined that the termination of the respondents employment was
    wrongful, the determination of his bonus was straightforward based on evidence
    that was largely uncontroverted.

[10]

Accordingly, the appeal is dismissed.  The respondent is entitled to his
    costs of the appeal, fixed in the agreed amount of $10,000, inclusive of
    disbursements and all applicable taxes.

D. OConnor A.C.J.O.

John Laskin J.A.

E.A. Cronk J.A.


